Citation Nr: 1017666	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine injury.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
jungle rot, bilateral feet.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cold injury, right foot.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
sinus and throat disorder (variously diagnosed as rhinitis 
and sinusitis), including whether service connection may be 
granted.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1963 and from February 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits sought 
on appeal.  Also, during the pendency of the appeal, the 
Veteran testified during a July 2000 hearing at the RO before 
a Decision Review Officer (DRO).

In April 2009, the Board remanded these claims to the RO for 
compliance with statutory notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO through the Appeals 
Management Center (AMC) has complied with the directives of 
that remand.  

The reopened claim of service connection for a throat and 
sinus disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
cervical injury was denied by an unappealed rating decision 
in February 1999.  

2.  The additional evidence received since February 1999 is 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claim of service connection for a cervical 
disorder.  

 3.  The Veteran's original claim of service connection for 
"jungle rot" of the bilateral feet was denied by an 
unappealed rating decision in February 1999.  

4.  The additional evidence received since February 1999 is 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claim of service connection for jungle rot 
of the bilateral feet.  

5.  The Veteran's original claim of service connection for 
residuals of a cold injury, right foot was denied by an 
unappealed rating decision in February 1999.  

6.  The additional evidence received since February 1999 is 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a cold injury, right foot.

7.  The Veteran's original claim of service connection for a 
throat and sinus disorder was denied by an unappealed rating 
decision in March 2000.  

8.  The additional evidence received since March 2000 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a throat and sinus 
disorder.  
CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied 
entitlement to service connection for a cervical disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the February 1999 decision is not 
new and material and petition to reopen the claim of 
entitlement to service connection for a cervical disorder is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The February 1999 rating decision which denied 
entitlement to service connection for jungle rot of the 
bilateral feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the February 1999 decision is not 
new and material and the petition to reopen the claim of 
entitlement to service connection for jungle rot of the 
bilateral feet is denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

5.  The February 1999 rating decision which denied 
entitlement to service connection for residuals of a cold 
injury to the right foot is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

6.  Evidence received since the February 1999 decision is not 
new and material and the petition to reopen the claim of 
entitlement to service connection for residuals of a cold 
injury to the right foot is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

7.  The March 2000 rating decision which denied entitlement 
to service connection for a throat and sinus disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

8.  Evidence received since the March 2000 decision is new 
and material and the claim of entitlement to service 
connection for a throat and sinus disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In letters dated in December 2004, March 2006, and June 2009, 
the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claims 
for service connection.  The RO also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claims for service 
connection for a cervical disorder, residuals of a cold 
injury to the right foot, jungle rot of the bilateral feet, 
and a throat and sinus disorder, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established requirements with respect 
to the content of the duty to assist notice under the VCAA 
which must be provided to a Veteran who is petitioning to 
reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the June 2009 letter.  

Although the Veteran was so advised, he did not submit any 
further information to substantiate his petition to reopen 
his claims.  Following being advised in accordance with Kent 
in June 2009, the RO/AMC readjudicated the Veteran's petition 
to reopen the claims in a September 2009 Supplemental 
Statement of the Case.   

Because the Veteran's application to reopen his claims of 
service connection for a cervical spine disorder, a skin 
disorder of the feet, and a cold injury disorder of the right 
foot is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  

As an final preliminary matter, the Board observes that 
throughout the pendency of this matter, the Veteran has 
asserted that his service medical records are incomplete - an 
assertion that is not supported by the record.  The RO in 
Waco, Texas had also observed that during his second period 
of active service, the Veteran had been assigned to a service 
department hospital.  

In April 2006 the RO advised the Veteran that he could submit 
alternative forms of evidence with which to substantiate his 
claims in accordance with Dixon v. Derwinski, 3 Vet. App.  
261 (1992); see also Washington v. Nicholson, 19 Vet. App. 
362 (2005) (Remanding claim to the Board to address VA's duty 
to "exercise greater diligence in assisting the appellant 
with the development of evidence in support of his claim 
where medical records were lost while in VA custody."  
The RO also requested that the Veteran advise whether, during 
his tour of active duty in the service department hospital, 
medical records for hospital staff were filed separately than 
those of patients.  

The Veteran provided no response to these advisements.  
Indeed, even after the Veteran was advised of the RO's 
findings and further research into VA computerized 
information systems, the Veteran provided no response.  

By his silence, the Veteran has foreclosed further inquiry 
into his claim, beyond what is reported in this action.  
Under the law, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  While the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


New and Material Evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the law, new evidence is that which was not previously 
of record.  However, to be material, the evidence must raise 
a reasonable possibility of substantiating the claim, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The 
credibility of the evidence is generally presumed for the 
purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

A review of the statement of the case shows that the RO 
denied reopening the claims for service connection for a 
cervical injury, residuals of cold injury to the right foot, 
jungle rot of the bilateral feet, and a throat and sinus 
disorder.  However, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claims for service connection.

The record reflects that a rating decision in February 1999 
denied the Veteran's claims of entitlement to service 
connection for a cervical injury, residuals of cold injury to 
the right foot, and jungle rot of the bilateral feet.  A 
rating decision in March 2000 denied the Veteran's claim of 
entitlement to service connection for a throat and sinus 
disorder.  The RO sent notice of the February 1999 and the 
March 2000 decisions to the Veteran at his last address of 
record.  The Veteran did not challenge the denial of service 
connection for a cold weather injury of the right foot.  
Although the Veteran filed a timely notice of disagreement as 
to the denials of service connection for the cervical spine 
disability and the disorder characterized as "jungle rot" 
of the feet, he did not perfect an appeal of these decisions.  
Therefore, the February 1999 and March 2000 rating decisions 
became final.  38 U.S.C.A. 
§ 7105(c).  

In October 2004, the Veteran filed a petition to reopen his 
claims for service connection for a cervical injury, right 
foot injury, bilateral skin condition of the feet, and 
sinusitis.  The Board finds that the Veteran has not 
submitted new and material evidence sufficient to reopen the 
claims for a cervical disorder, jungle rot of the bilateral 
feet, and residuals of a cold injury of the right foot.  The 
Veteran has submitted new and material evidence to reopen the 
claim a throat and sinus disorder.  That claim is remanded 
for additional development.  

Cervical injury

Service connection for a cervical injury was denied by a 
rating decision in February 1999.  The RO denied his claim 
because there was no evidence of a cervical injury during 
service.

The evidence of record at the time of the February 1999 
rating decision consisted of the Veteran's service treatment 
records.  In relevant part, these records were devoid of any 
mention of any back or neck symptoms or diagnoses.  Of 
particular note, a report of medical examination generated 
prior to his discharge from the U.S. Marine Corps in November 
1963 reflects no cervical abnormalities, and clinical 
examination of his upper extremities and spine was 
"normal."  

In light of the Veteran's current report that he incurred a 
neck disorder in during his tour with the U.S. Marine Corps, 
the Board observes that prior to his reenlistment with the 
U.S. Air Force in February 1964, the Veteran then 
specifically denied then having, or ever having had a 
"painful or 'trick' shoulder.  He also specifically denied 
ever having had "any illness or injury" other than what was 
noted.  The Veteran did not report having been injured during 
his tour with the U.S. Marine Corps.  

On a pre-separation medical history questionnaire he 
completed prior to his April 1968 discharge from the U.S. Air 
Force, the Veteran specifically denied then having, or ever 
having had a "history of head injury" "swollen or painful 
joints," "painful or 'trick' shoulder or elbow," and 
"recurrent back pain."  A military medical examiner then 
noted that the Veteran then denied "all other medical or 
surgical diseases or injuries."  

The Veteran testified at a hearing in July 2000 that while on 
active duty, he was hit by a boon in the back of the neck, 
while aboard a ship.  He stated that he was on light duty for 
the remainder of his time aboard the ship.  He was never seen 
by a doctor for a neck injury.  He stated that he experienced 
headaches continuously as a result of this injury.  The 
medical records note that he was seen for headaches but no 
physician attributed his headaches to a neck injury.  

The Veteran also submitted records of a cervical disorder, 
specifically disc narrowing at C3-C5 and congenital fusion at 
C6-7 with complaints of cervical pain since service.  The RO 
considered this evidence and denied his claim in the August 
2000 Statement of the Case, as there was no evidence of a 
cervical injury in service and no medical nexus between an 
alleged in-service injury and the Veteran's currently 
diagnosed cervical disorder.

In his current attempt to reopen his claim, the Veteran has 
reiterated his report that he was struck in the head by a 
boon in service, and submitted additional VA and private 
treatment records evidencing a cervical disorder.  The RO 
denied reopening the claim stating that the evidence was not 
new and material.  

The evidence is not considered new and material.  The 
evidence submitted does not substantiate his claim for 
service connection.  The claim was originally denied because 
although the Veteran was shown to have had degenerative joint 
disease at C5-6, there was no nexus to service.  The claim 
was also denied because there was no evidence that the 
Veteran had been injured in service as he alleged - i.e., the 
RO had rejected the Veteran's account.  

The Veteran has produced additional evidence of a current 
cervical disorder; however, that information was previously 
of record at the time of the original rating decision.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The Veteran previously relayed his account of being struck by 
a boon and experiencing a cervical injury during service.  
This account was rejected as the service treatment records 
did not support a finding of an in-service injury.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (In the context of 
analyzing a petition to reopen a previously denied claim, 
reiteration of a previously rejected factual account is not 
"new" evidence).   Accordingly, by reiterating his prior 
claim, the Veteran has not submitted evidence that is new and 
material.

The evidence of record is not new.  As such, the evidence 
received since the February 1999 rating decision is not new 
and material as contemplated by 38 C.F.R. § 3.156, and does 
not provide a basis to reopen the Veteran's claim of 
entitlement to service connection for a cervical injury.

Jungle rot of the bilateral feet

Service connection for jungle rot of the bilateral feet was 
denied by a rating decision in February 1999.  The RO denied 
his claim because there was no evidence of jungle rot of the 
bilateral feet during service.

The evidence of record at the time of the February 1999 
rating decision consisted of the Veteran's service treatment 
records.  The Veteran's service medical treatment records are 
devoid of any mention of complaint, symptom, or diagnosis of 
any foot or skin disorder.  At the hearing in July 2000, the 
Veteran testified that he first noticed the jungle rot in 
Vietnam.  He was given salve for treatment.  After he 
returned to the United States, he experienced blistering, 
scaling and bleeding on the bottoms of his feet.  He 
testified that he has taken a variety of medications for 
treatment.  

In support of his current application to reopen his claim, 
evidence has been obtained of current treatment for a skin 
disorder, and the Veteran has reiterated his accounts that 
were of record in March 1999.  
The evidence is not considered new.  The claim was originally 
denied because the Veteran had no evidence of jungle rot of 
the bilateral feet during service and no medical nexus 
between his military service and any current skin disorder.  
The factual account given at the July 2000 DRO hearing was 
rejected by the RO in the August 2000 Statement of the Case, 
and the Veteran has not submitted any new information which 
supports his contentions.  Reonal, 5 Vet. App. at 460-461.  
His recently filed evidence is insufficient to raise a 
reasonable possibility of substantiating his claim as it does 
not provide any further information as to a diagnosis that 
was not previously of record, and it is a mere reiteration of 
his previously rejected factual account.  

Upon review, the Veteran has not provided new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim.  Moreover, the evidence of record has not raised a 
reasonable possibility of substantiating the claim.  As such, 
the evidence received since the February 1999 rating decision 
is not new and material as contemplated by 38 C.F.R. § 3.156, 
and does not provide a basis to reopen the Veteran's claim of 
entitlement to service connection for jungle rot of the 
bilateral feet.  

Residuals of cold injury of the right foot

Service connection for residuals of a cold injury of the 
right foot was denied by a rating decision in February 1999.  
The RO denied his claim because there was no evidence of a 
cold injury of the right foot during service.  The evidence 
of record at the time of the February 1999 rating decision 
consisted of the Veteran's service treatment records, which 
reflected no symptoms, complaints or diagnoses of any cold-
weather related injuries.  

The Veteran has not submitted "new" evidence within the 
meaning of the law.  Although various VA medical records 
including that dated May 2005 indicate that the Veteran 
reported a history of frostbite on his right foot in Korea, 
that information is not "new" of an in-service factual 
event was previously rejected by the RO.  Reonal, supra.  
The Veteran's evidence is not considered new.  The claim was 
originally denied because the Veteran had no evidence of a 
cold injury to his right foot during service.  His recently 
filed evidence reiterates a claim that he had frostbite in 
Korea but does not provide any medical evidence to 
substantiate his claim.  His account of having frostbite in 
Korea was previously rejected and is therefore not "new."   

Upon review, the Veteran has not provided new and material 
evidence sufficient to reopen his claim.  As such, the 
evidence received since the February 1999 rating decision is 
not new and material as contemplated by 38 C.F.R. § 3.156, 
and the petition to reopen the Veteran's claim of entitlement 
to service connection for residuals of a cold injury of the 
right foot is denied.  

Sinus and throat disorder

Service connection for a throat and sinus disorder was denied 
by a rating decision in March 2000.  The record shows that 
the Veteran had evidence of respiratory illnesses during 
service; however, the RO denied his claim because there was 
no evidence of a current diagnosis of a throat and sinus 
disorder.  

The evidence of record at the time of the March 2000 rating 
decision consisted of service treatment records and post-
service medical records.  The RO noted that the Veteran was 
seen in July 1965 for purulent tonsils and flu-like syndrome; 
in February 1966 for pharyngitis/tonsillitis; in June 1966 
with probable strep throat; in October 1967 with a productive 
cough; and in January 1968 with flu syndrome.  The Veteran's 
claim was denied because there was no current evidence of a 
sinus, throat, or upper respiratory disorder.  

The evidence of record at the time of the May 2005 rating 
decision consisted of additional VA treatment records and 
private medical records.  The RO denied reopening the claim 
stating that the evidence was not new and material.   

The evidence submitted in support of reopening the claim 
includes more recent VA treatment records.  In those records 
there are references to a diagnosis of allergic rhinitis in 
April 2003 and October 2003.     

The Veteran's medical records are considered new and material 
as he had not previously entered them into evidence and they 
substantiate his claim that he currently has a diagnosis of 
allergic rhinitis, a throat and sinus disorder.  

Upon review, the Veteran has provided new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim.  The evidence of record has raised a reasonable 
possibility of substantiating the claim.  As such, the 
evidence received since the March 2000 rating decision is new 
and material as contemplated by 38 C.F.R. § 3.156, and 
provides a basis to reopen the Veteran's claim of entitlement 
to service connection for a throat and sinus disorder.
.  

ORDER

New and material evidence to reopen the claim of service 
connection for a cervical disorder has not been submitted, 
and the petition to reopen the claim is denied.

New and material evidence to reopen the claim of service 
connection for jungle rot of the bilateral feet has not been 
submitted, and the petition to reopen the claim is denied.

New and material evidence to reopen the claim of service 
connection for residuals of a cold injury to the right foot 
has not been submitted, and the petition to reopen the claim 
is denied.

New and material evidence to reopen the claim of service 
connection for a throat and sinus disorder has been 
submitted, and the petition to reopen the claim is granted.





REMAND

In order to fulfill its duty to assist, VA is required in 
certain cases to provide the Veteran with a VA examination.  
This occurs when the record lacks sufficient evidence to 
decide the Veteran's claim, but there is nonetheless evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event.  See 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Board finds the 
evidence is insufficient for a grant of service connection, 
but that the Veteran has presented enough evidence to warrant 
a medical examination under § 3.159(c)(4) and McLendon.

The Board finds evidence that the Veteran currently 
experiences a throat or sinus disorder, evidenced by 
diagnoses of allergic rhinitis and allergies.  Additionally, 
the Veteran's service treatment records contain evidence that 
the Veteran experienced throat or sinus disorders during his 
period of service.  A medical exam is warranted to determine 
the extent and etiology of the Veteran's throat and sinus 
disorder.  See generally McClendon, 20 Vet. App. 79; 38 
C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO shall contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his throat and sinus disorder, if those 
records are not currently within the 
claims folder.  After securing any 
appropriate consent from the Veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2. The AMC/RO shall arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the throat and sinus.  If 
such a disability is diagnosed, the 
examiner should be asked to opine as to 
whether or not his disability is 
etiologically related to the Veteran's 
active duty service periods.  The opinion 
must be based on a review of the entire 
claims file and contain a rationale.  If 
the opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.  

b. The examiner must opine as to 
whether the Veteran's in-service 
throat and sinus symptoms  are 
related to any current diagnosis of 
allergic rhinitis or allergies.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for a throat and sinus 
disorder based on all relevant evidence 
on file.  If the issues continue to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


